              IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


GREAT WEST CASUALTY COMPANY,     )
                                 )
              Plaintiff,         )
                                 )
     v.                          )      1:18CV1026
                                 )
PACKAGING CORPORATION OF         )
AMERICA, SALEM CARRIERS, INC.,   )
and KELLIE S. WALLACE,           )
                                 )
              Defendants.        )


                  MEMORANDUM OPINION AND ORDER

OSTEEN, JR., District Judge

     Presently before the court is Defendant Packaging

Corporation of America’s (“PCA”) Motion to Dismiss or Stay

Plaintiff’s Declaratory Judgment Action. (Doc. 10.) PCA has

filed a brief in support of its motion, (Doc. 11), Plaintiff

Great West Casualty Company (“Great West”) has responded in

opposition, (Doc. 16), and PCA has replied, (Doc. 18). For the

reasons set forth herein, PCA’s motion will be granted in part

and denied in part.

I.   BACKGROUND

     Defendant’s motion, in part, challenges the ripeness of

Plaintiff’s claims and Plaintiff’s standing. (See Def. Packaging

Corporation of America’s Mem. of Law in Supp. of Mot. to Dismiss

or Stay (“Def.’s Br.”) (Doc. 11) at 12-13.) Generally,
challenges to standing and ripeness are addressed under Rule

12(b)(1) for lack of subject matter jurisdiction. CGM, LLC v.

BellSouth Telecomms., Inc., 664 F.3d 46, 52 (4th Cir. 2011)

(distinguishing statutory standing from Article III and

prudential standing); Maryland v. United States, 360 F. Supp. 3d

288, 305 (D. Md. 2019) (“Like standing, ripeness is an issue of

subject matter jurisdiction.”); see also Pitt Cty. v.

Hotels.com, L.P., 553 F.3d 308, 311 (4th Cir. 2009) (noting that

the district court recharacterized a defendant's challenge to

standing from a motion to dismiss for failure to state a claim

under Rule 12(b)(6) to a motion to dismiss for lack of subject

matter jurisdiction under Rule 12(b)(1)). When resolving a

motion under Rule 12(b)(1), “the district court is to regard the

pleadings as mere evidence on the issue, and may consider

evidence outside the pleadings without converting the proceeding

to one for summary judgment.” Evans v. B.F. Perkins Co., 166

F.3d 642, 647 (4th Cir. 1999) (quoting Richmond, Fredericksburg

& Potomac R.R. Co. v. United States, 945 F.2d 765, 768 (4th Cir.

1991)).

    Defendant has also moved to stay the case and has submitted

affidavits in support. “The party seeking a stay must justify it

by clear and convincing circumstances outweighing potential harm



                              – 2 –
to the party against whom it is operative.” Williford v.

Armstrong World Indus., Inc., 715 F.2d 124, 127 (4th Cir. 1983).

    This factual section will thus address the relevant facts

from both the Complaint and any affidavits filed.

    A.   Parties

    Plaintiff Great West is an insurance company organized

under the laws of Nebraska with its principal place of business

there as well. (Complaint for Declaratory Judgment (“Compl.”)

(Doc. 1) ¶ 1). Defendant PCA is a manufacturing company

organized under the laws of Delaware with its principal place of

business in Illinois. (Id. ¶ 2.) Defendant Salem Carriers, Inc.,

is a transportation company organized under the laws of North

Carolina with its principal place of business there as well.

(Id. ¶ 3.) Defendant Kellie S. Wallace is a citizen and resident

of North Carolina who was employed by Defendant Salem Carriers

during the relevant time and remains employed by Salem Carriers.

(See id. ¶¶ 4, 51.)

    B.   The Underlying Contracts

    On or around October 4, 2009, Defendants PCA and Salem

Carriers entered into a “Transportation Agreement” whereby Salem

Carriers agreed to provide transportation services to PCA. (Id.

¶ 25; Ex. C (Doc. 1-3).) Great West alleges that Salem Carriers

agreed in the Transportation Agreement to “defend, indemnify,

                              – 3 –
and hold PCA harmless for liability claims arising from Salem

Carriers’ performance of services for PCA.” (Compl. (Doc. 1)

¶ 27.) Salem Carriers allegedly is not obligated to defend,

indemnify, or hold PCA harmless where liability results solely

from PCA’s negligence. (Id. ¶ 28.) The PCA Transportation

Agreement is governed by Illinois law. (Id. ¶ 29.)

    Great West insured Salem Carriers under insurance policy

no. MCP19530A for the period between October 1, 2015, and

October 1, 2016 (the “Insurance Policy”). (Id. ¶ 34.)

    C.   The Underlying Lawsuit

    On October 2, 2015, Defendant Wallace was injured after

opening a cargo trailer’s rear door and being struck by a

pallet. (Id. ¶ 8.) Great West alleges that “PCA was responsible

for loading and in fact loaded the pallet in question into the

trailer.” (Id. ¶ 10.) After settling her workers’ compensation

claim before the North Carolina Industrial Commission with Salem

Carriers, Defendant Wallace filed a negligence lawsuit against

PCA in a North Carolina state court sometime between August 3,

2018, and August 13, 2018 (the “Underlying Lawsuit”). (See id.

¶¶ 13, 15; see also Ex. B (Doc. 1-2).) As a result of PCA’s

relationship with Salem Carriers under the Transportation

Agreement, PCA sought coverage from Salem Carriers’ insurer,

Plaintiff Great West, for PCA’s defense of the Underlying

                              – 4 –
Lawsuit. (See id. ¶ 37.) That coverage is the subject of Great

West’s lawsuit here.

     On November 8, 2018, Great West appears to have denied

coverage to PCA in the Underlying Lawsuit. (See Declaration of

Thomas Marrinson (“Marrinson Decl.”) (Doc. 12), Ex. A to

Marrinson Decl. at 5-10.)1 On December 12, 2018, PCA requested,

in a letter from its counsel to Great West’s counsel, that Great

West reconsider its coverage position. (Id. at 5.) In that

letter, PCA notified Great West that, if Great West did not

agree to provide PCA with defense coverage in the Underlying

Lawsuit, then PCA intended to file a third-party complaint

against Great West’s insured, Salem Carriers, in the Underlying

Lawsuit and file a declaratory judgment and breach of contract

action against Great West in the United States District Court

for the Northern District of Illinois. (See id. at 9.) PCA

attached drafts of both complaints to its letter to Great West.

(See id. at 11-25.) PCA requested that Great West respond by

December 21, 2018, as to whether it would reconsider its

coverage position in the Underlying Lawsuit. (Id. at 9.)




     1 All citations in this Memorandum Opinion and Order to
documents filed with the court refer to the page numbers located
at the bottom right-hand corner of the documents as they appear
on CM/ECF.

                              – 5 –
    D.   The Present Lawsuit

    On December 18, 2018, Great West filed a declaratory

judgment action in this court under 28 U.S.C. § 2201, asking

this court to declare that Great West does not afford any

coverage to PCA under the Insurance Policy in connection with

the Underlying Lawsuit and that Salem Carriers does not have any

obligation to defend or indemnify PCA under the Transportation

Agreement in connection with the Underlying Lawsuit. (Compl.

(Doc. 1) ¶¶ 57–61.) Also on December 18, 2018, Great West

notified PCA through a letter that it would provide for PCA’s

defense in the Underlying Lawsuit subject to a reservation of

its rights under the Insurance Policy to later disclaim such

coverage. (Ex. B to Marrinson Decl. (Doc. 12) at 28.) Great

West’s counsel stated in that letter that it was attaching a

copy of the complaint for declaratory relief it had just filed

in this court to its letter to PCA. (Id.)

    E.   PCA’s Northern District of Illinois Lawsuit Against
         Great West

    On December 21, 2018, PCA filed its complaint for

declaratory judgment, breach of contract, and extra-contractual

relief in the United States District Court for the Northern

District of Illinois against Great West alone (the “Illinois

Lawsuit”). (See Def.’s Br. (Doc. 11) at 3; Packaging Corp. of



                               – 6 –
Am. V. Great West Cas., 1:18-CV-08400 (N.D. Ill. Dec. 21, 2018).

It appears that PCA has not filed the third-party complaint

against Salem Carriers in the Underlying Lawsuit seeking

indemnification owed under the Transportation Agreement or

contribution from Salem Carriers. (See Docket No. 18-CVS-1944,

Wallace v. Packaging Corp. of America, filed in Superior Court

in Rowan County, North Carolina.)

    On February 27, 2019, Great West moved to stay the Illinois

Lawsuit in favor of its first-filed action in this court. (See

Ex. D to Marrinson Decl. (Doc. 12) at 497.) On April 8, 2019,

PCA moved to dismiss or stay this action in favor of the

Illinois Lawsuit. (Doc. 10 at 1.) PCA argues that the second-

filed Illinois Lawsuit is entitled to priority because Great

West’s action here is an improper anticipatory filing; that this

action is not ripe and Great West lacks standing for certain

claims; and that this action is less comprehensive than the

Illinois Lawsuit. (Id. at 2.) On May 2, 2019, Defendant Salem

Carriers filed its Answer in this action, admitting that Great

West is providing coverage on behalf of PCA in the Underlying

Lawsuit under a reservation of rights and, therefore, that

“Salem Carriers is directly funding PCA’s defense, causing Salem

Carriers to suffer ongoing financial harm.” (Doc. 17 ¶ 38.)



                              – 7 –
      On July 9, 2019, the district court presiding over the

Illinois Lawsuit granted Great West’s motion to stay that

proceeding. (Notice of Ruling (Doc. 21) and Ex. A (Doc. 21-1) at

1-2.) The district judge ruled from the bench that the

applicable factors weighed in favor of prioritizing the action

before this court over the Illinois Lawsuit. (Notice of Ruling

(Doc. 21) at 1.) The parties informed this court that the

district judge will not issue a written order. (Id.)

II.   STANDARD OF REVIEW

      “When . . . a defendant challenges the existence of subject

matter jurisdiction in fact, the plaintiff bears the burden of

proving the truth of such facts by a preponderance of the

evidence.” United States ex rel. Vuyyuru v. Jadhav, 555 F.3d

337, 347 (4th Cir. 2009) (citation omitted). “[T]he district

court may then go beyond the allegations of the complaint and

resolve the jurisdictional facts in dispute by considering

evidence outside the pleadings . . . .” Id. at 348 (citation

omitted). If subject matter jurisdiction is lacking, the

complaint must be dismissed. Arbaugh v. Y & H Corp., 546 U.S.

500, 514 (2006).

      A plaintiff must “establish[] throughout all stages of

litigation (1) that he is suffering an injury-in-fact or

continuing collateral consequence, (2) that his injury is fairly

                               – 8 –
traceable to the challenged action or decision, and (3) that a

favorable decision would be likely to redress his injury.”

Townes v. Jarvis, 577 F.3d 543, 554 (4th Cir. 2009) (footnote

and citations omitted) (emphasis removed). “When a case or

controversy ceases to exist, the litigation is moot, and the

court’s subject matter jurisdiction ceases to exist also.” S.C.

Coastal Conservation League v. U.S. Army Corps of Eng’rs, 789

F.3d 475, 482 (4th Cir. 2015) (citing Iron Arrow Honor Soc’y v.

Heckler, 464 U.S. 67, 70 (1983) (per curiam)). “A case can

become moot due either to a change in the facts or a change in

the law.” Id. (citation omitted). Courts have held that a case

is moot where a plaintiff seeks to compel adjudication of an

adjustment application which is then closed. See, e.g., Gonzalez

v. Mayorkas, No. 1:13-cv-1230, 2014 WL 585863, at *2, *6 (E.D.

Va. Feb. 12, 2014), aff’d sub nom. Gonzalez v. Zannotti, 585

F. App’x 130 (4th Cir. 2014) (per curiam).

III. DISCUSSION

    The court will address Defendant’s contentions in turn.

    A.   The First-Filed Rule

    Where two parties have filed similar lawsuits in different

federal courts, courts in the Fourth Circuit generally follow

the first-filed rule, prioritizing the first-filed suit. See,

e.g., Learning Network, Inc. v. Discovery Commc'ns, Inc., No.

                              – 9 –
01-1202, 2001 WL 627618, at *3 (4th Cir. 2001); Nutrition &

Fitness, Inc. v. Blue Stuff, Inc., 264 F. Supp. 2d 357, 360

(W.D.N.C. 2003). “The decision to invoke the first-filed rule is

an equitable determination,” based on doctrines of federal

comity. See Nutrition & Fitness, 264 F. Supp. 2d at 360.

“[C]ourts have recognized three factors to be considered in

determining whether to apply the first-filed rule: 1) the

chronology of the filings, 2) the similarity of the parties

involved, and 3) the similarity of the issues at stake.” Id. at

360.

       Even where the first-filed rule is applicable, a court may

prioritize the second-filed suit if the “balance of convenience”

favors the second-filed suit or “special circumstances” counsel

a departure from the first-filed rule. See Learning Network,

2001 WL 627618, at *3 (citing Ellicott Mach. Corp. v. Modern

Welding Co., 502 F.2d 178, 180 n.2 (4th Cir. 1974)); Nutrition &

Fitness, 264 F. Supp. 2d at 360. The balance of convenience

factors resembles those considered in connection with motions to

transfer venue pursuant to 28 U.S.C. § 1404(a). See US Airways,

Inc. v. US Airline Pilots Ass’n, No. 3:11-cv-371-RJC-DCK, 2011

WL 3627698, at *1 (W.D.N.C. Aug. 17, 2011). Special

circumstances counseling a departure from the first-filed rule

include “forum shopping, anticipatory filing, or bad faith

                               – 10 –
filing.” Nutrition & Fitness, 264 F. Supp. 2d at 360 (citations

omitted).

    This court finds that the first-filed rule is applicable

here. First, the actions were initiated close in time, as Great

West filed this action three days before PCA initiated the

Illinois Lawsuit. Second, the parties are sufficiently similar,

as only Defendants Wallace and Salem Carriers are additional

parties to this action, and the court does not view their

addition to be significant. Third, “‘the same factual issues’

provide the basis for each suit,” Family Dollar Stores, Inc. v.

Overseas Direct Imp. Co., Civil Action No. 3:10-cv-278, 2011 WL

148264, at *2 (W.D.N.C. Jan. 18, 2011) (quoting Allied–Gen.

Nuclear Servs. v. Commonwealth Edison Co., 675 F.2d 610, 611 n.1

(4th Cir. 1982)), as both this action and the Illinois Lawsuit

seek a determination of Great West’s obligation to provide for

PCA’s defense in the Underlying Lawsuit. PCA’s Illinois Lawsuit

does allege additional claims for relief than Great West’s

lawsuit here, including breach of contract and extra-contractual

relief. (See Ex. A to Marrinson Decl. (Doc. 12) at 18.) In

addition, PCA argues that its asserted bad-faith claim under an

Illinois statute in the Illinois Lawsuit is the crux of the

dispute between the parties, arguing that Great West acted in

bad faith by initially denying PCA coverage in the Underlying

                             – 11 –
Lawsuit. (Def.’s Br. (Doc. 11) at 7.) At this stage, however,

the court does not view PCA’s bad faith claim as a central

dispute; rather, PCA’s bad-faith claim appears to be contingent

on PCA establishing that Great West breached the Insurance

Policy (to which PCA is not a party) or PCA otherwise obtaining

a declaratory judgment that Great West is obligated to defend

and indemnify PCA in the Underlying Lawsuit. Further, if need

be, PCA can (and indeed, might be required to) assert its bad-

faith claim as a compulsory counterclaim in Great West’s action

here. See SAS Inst., Inc. v. Practicingsmarter, Inc., 353 F.

Supp. 2d 614, 618-19 (M.D.N.C. 2005); see also Fed. R. Civ. P.

13(a).2 The cases might not be “mirror images,” but they are

substantially similar for purposes of the first-filed rule. Cf.

US Airways, 2011 WL 3627698, at *2.

     The court turns to whether any special circumstances exist

that cause the court to not apply the first-filed rule and


     2 PCA’s complaint in the Illinois Lawsuit, (Ex. A to
Marrinson Decl. (Doc. 12) at 24), includes a claim for penalties
under 215 ILCS § 5/155, which provides for attorney fees and
fines for “vexatious and unreasonable” behavior in insurance
liability cases. Parties can counterclaim for damages under this
statute. See, e.g., Lexington Ins. Co. v. Horace Mann Ins. Co.,
861 F.3d 661, 669 n.6 (7th Cir. 2017); Cincinnati Ins. Co. v.
H.D. Smith Wholesale Drug Co., 410 F. Supp. 3d 920, 937–38 (C.D.
Ill. 2019), appeal docketed, No. 20-1020 (7th Cir. Jan. 3,
2020); Nat’l Cas. Co. v. S. Shore Iron Works, Inc., 341 F. Supp.
3d 884, 887 (N.D. Ill. 2018).


                             – 12 –
dismiss, stay, or transfer Great West’s action. See Nutrition &

Fitness, 264 F. Supp. 2d at 360.3 PCA argues that Great West’s

action is an improper anticipatory filing. (Def.’s Br. (Doc. 11)

at 6-8.)

     The Fourth Circuit has long held that courts should decline

jurisdiction over a first-filed declaratory judgment action

where a party races to the courthouse seeking to head off “the

trial of an issue in a court of coordinate jurisdiction.” Aetna

Cas. & Sur. Co. v. Quarles, 92 F.2d 321, 324 (4th Cir. 1937);

see also Samsung Elecs. Co. v. Rambus, Inc., 386 F. Supp. 2d

708, 724 (E.D. Va. 2005) (“When the circumstances suggest a race

to the courthouse, the first-to-file rule loses much of its

force.”).



     3 This court does not find that the eleven factors courts
sometimes apply when considering the balance of convenience
between two lawsuits weighs significantly in either party’s
favor. (See Def.’s Br. (Doc. 11) at 8-11.) On one hand, neither
party is a resident of North Carolina, and PCA is a resident of
Illinois. In addition, the PCA Transportation Agreement, which
ultimately will need to be interpreted to determine the
obligations of Salem Carriers and Great West, is governed by
Illinois law and PCA asserts a bad-faith claim under an Illinois
statute in the Illinois Lawsuit. On the other hand, Defendants
Wallace and Salem Carriers are North Carolina parties, the
accident giving rise to all of the lawsuits was in North
Carolina, and the Underlying Lawsuit is pending in North
Carolina state court. In addition, Great West and PCA seem to
agree that North Carolina law applies to the interpretation of
the Insurance Policy. (Compare Compl. (Doc. 1) ¶ 36, with Def.’s
Br. (Doc. 11) at 10–11.)

                             – 13 –
    Courts have identified two “red flags” – both of which

exist here – suggesting an improper anticipatory filing: when

the first-filed action seeks declaratory judgment and when the

first-filing party knows of an imminent lawsuit by the second-

filing party. See Family Dollar Stores, 2011 WL 148264, at *3-4

(quoting Nw. Airlines, Inc. v. Am. Airlines, Inc., 989 F.2d

1002, 1007 (8th Cir. 1993)). Great West’s action is one for

declaratory relief, and Great West was aware of potentially

forthcoming litigation by means of letter dated December 12,

2018, from PCA’s counsel, to which counsel attached a draft

third-party complaint against Salem Carriers. (Ex. A to

Marrinson Decl. (Doc. 12) at 5–17.) PCA asked Great West to

respond to its letter by December 21, 2018, the same day Great

West filed this action. (Id. at 9.) Such circumstances strongly

suggest an improper anticipatory filing by Great West, seeking

to deprive PCA of its preferred forum.

    Great West argues that PCA’s threatened litigation was

contingent on Great West not reversing its coverage

determination. (Pl.’s Brief in Opp’n to Def.’s Motion to Dismiss

or Stay (“Pl.’s Resp.”) (Doc. 16) at 8.) Great West reversed its

coverage decision by December 21, 2018, thereby satisfying the

condition upon which PCA threatened litigation, and then Great

West filed its own action. (See id.)

                             – 14 –
    Even if the court construes Great West’s action as an

improper anticipatory filing, it would still apply the first-

filed rule here. That is because any special circumstance

weighing in favor of not applying the first-filed rule is

counterbalanced by judicial comity, causing this court to weigh

heavily the district court in Illinois’s decision to stay the

case before it. See Jefferson Pilot Life Ins. Co. v. Griffin,

No. 1:07CV0096, 2008 WL 2485598, at *4 (M.D.N.C. June 16, 2008)

(“In light of the Arizona court's deference, this Court cannot

agree that entering a stay or transferring the case back to the

Arizona court would serve the purposes of judicial economy and

effective disposition of disputes underlying the first-filed

rule.”); cf. Walker Grp., Inc.   v. First Layer Commc’ns, Inc.,

333 F. Supp. 2d 456, 459 (M.D.N.C. 2004) (discussing Carbide &

Carbon Chems. Corp. v. U.S. Indus. Chems., Inc., 140 F.2d 47, 50

(4th Cir. 1944)) (noting that rules of comity “require that

certain weight should be given to the decision of another United

States District Court”). Indeed, the district court’s staying of

the Illinois Lawsuit drastically undercuts PCA’s primary

argument here that this court should stay this proceeding in

favor of the Illinois Lawsuit.




                             – 15 –
    This court finds that PCA’s motion should be denied

because, under the circumstances present here, the Illinois

Lawsuit is not entitled to priority over this action.

    B.    Ripeness & Standing

    Having determined that the court will not stay the case in

favor of the Illinois Lawsuit, the court still must determine

whether the court has the power to grant declaratory relief

regarding the obligations of Great West and Salem Carriers

relating to the Transportation Agreement and the Insurance

Policy.

    “The Federal Declaratory Judgment Act gives a federal

district court the power, in any ‘case of actual controversy

within its jurisdiction,’ to ‘declare the rights and other legal

relations of any interested party seeking such declaration,

whether or not further relief is or could be sought.’” Nautilus

Ins. Co. v. Winchester Homes, Inc., 15 F.3d 371, 375 (4th Cir.

1994), overruled on other grounds by Wilton v. Seven Falls Co.,

515 U.S. 277 (1995) (quoting 28 U.S.C. § 2201). Two of the “case

or controversy” doctrines are relevant here: ripeness regarding

the Insurance Policy and the Transportation Agreement and

standing with respect to the Transportation Agreement.




                                – 16 –
         1.   Ripeness

    PCA argues that Great West’s declaratory action as to non-

indemnification based on exclusions in the Insurance Policy and

the Transportation Agreement is not ripe. (Def.’s Br. (Doc. 11)

at 12-14.) PCA cites nonbinding authority for the general

proposition that, under North Carolina law, a court may

determine an insurer’s duty to defend, but not its duty to

indemnify, prior to the resolution of an underlying lawsuit in

which coverage is or is not being provided. (Id.) Great West

responds that the applicability of the Insurance Policy’s

exclusions are legal questions not requiring any factual

determinations in the Underlying Lawsuit and thus are

appropriately before this court now. (See Pl.’s Resp. (Doc. 16)

at 10-11.)

    “A claim is not ripe for adjudication if it rests upon

contingent future events that . . . may not occur at all.” Texas

v. United States, 523 U.S. 296, 300 (1998) (citations and

internal quotation marks omitted). When evaluating the ripeness

of a claim, courts look at “(1) the fitness of the issues for

judicial decision and (2) the hardship to the parties of

withholding court consideration.” Nat’l Park Hosp. Ass’n v.

Dep’t of Interior, 538 U.S. 803, 808 (2003). “The fitness

considerations ask whether the issues are purely legal or

                             – 17 –
require further factual development for resolution, while the

hardship inquiry addresses the difficulty the parties will face

if the court does not weigh in.” Landmark Am. Ins. Co. v. Rural

Cmty. Hosps. of Am., LLC, No. 5:15-CV-390-BO, 2015 WL 12860287,

at *1 (E.D.N.C. Dec. 22, 2015) (internal citations omitted)

(citing Nat’l Park Hosp. Ass’n, 538 U.S. at 813, and Toilet

Goods Ass’n v. Gardner, 387 U.S. 158, 162 (1967)).

     Great West seeks a declaration from this court as to both

its duty to defend and its duty to indemnify PCA in the

Underlying Lawsuit. (Compl. (Doc. 1) ¶¶ 1, 57-61.) The Insurance

Policy does not contain a choice of law provision. PCA and Great

West, however, seem to agree that North Carolina law governs the

Insurance Policy.4 (Compare Compl. (Doc. 1) ¶ 36, with Def.’s Br.

(Doc. 11) at 10–11.) The Transportation Agreement is governed by

Illinois law. (Compare Compl. (Doc. 1) ¶ 29, with Def.’s Br.

(Doc. 11) at 2.)




     4 The Insurance Policy itself also references North Carolina
law several times: “The Limit of Insurance applies except that
we will apply the limit shown in the Declarations to first
provide the separate limits required by North Carolina law
. . . .,” (Compl., Ex. D (Doc. 1-4) at 43); “This condition does
not apply for coverage up to the minimum limits of liability
required by the North Carolina Financial Responsibility Act of
1957,” (id. at 49); and the Insurance Policy also contains a
section entitled “North Carolina Common Policy Conditions,” (id.
at 109).

                             – 18 –
    Under both North Carolina and Illinois law, the duty to

defend is a question of law, which this court can decide prior

to the resolution of the Underlying Lawsuit. See Keystone

Consol. Indus., Inc. v. Emp’rs Ins. Co. of Wausau, 456 F.3d 758,

761–62 (7th Cir. 2006) (Illinois); Landmark Am. Ins. Co., 2015

WL 12860287, at *2 (citations omitted) (North Carolina); see

also Medline Indus., Inc. v. Ram Med., Inc., 892 F. Supp. 2d

957, 964–65 (N.D. Ill. 2012) (“[A] claim for breach of duty to

defend is ripe during the pendency of the underlying suit.”).

Further, Great West is currently covering PCA’s defense (with

help from Salem Carriers until it meets its deductible) in the

Underlying Lawsuit subject to a reservation of rights. Such

financial harm will continue until a court decides whether Great

West is obligated to do so. Great West’s declaratory action as

to its duty to defend under both contracts is therefore ripe.

See Landmark Am. Ins. Co., 2015 WL 12860287, at *2.

    Great West’s action as to the duty to indemnify is a closer

call. PCA is correct that some courts have said that a duty to

indemnify is generally resolved after the underlying lawsuit.

See, e.g., Trustgard Ins. Co. v. Collins, 942 F.3d 195, 200 (4th

Cir. 2019) (“Thus, suits about the duty to indemnify — unlike

the duty-to-defend suits — would ordinarily be advisory when the

insured's liability remains undetermined.”); Montgomery Mut.

                             – 19 –
Ins. Co. v. Citadel Mgmt., LLC, No. 3:12-CV-00797-FDW, 2013 WL

6147778, at *6 (W.D.N.C. Nov. 22, 2013) (citing Harleysville

Mut. Ins. Co. v. Buzz Off Insect Shield, L.L.C., 364 N.C. 1, 7,

692 S.E.2d 605, 611 (2010)) (“While an insurer’s duty to defend

may be determined upon commencement of the underlying action,

its duty to indemnify cannot be determined until the conclusion

of the case if necessary facts remain in dispute.”). And courts

have ruled early in cases differently on the defense and

indemnification questions in the same opinion. See Landmark Am.

Ins. Co., 2015 WL 12860287, at *2; Medline Indus., Inc., 892 F.

Supp. 2d at 965–66.

    However, the Fourth Circuit has held that, while “an

insurer's duty to indemnify will depend on resolution of facts

alleged in the complaint, no such factfinding is necessary if

there is no duty to defend because the allegations, even when

taken as proved, would fall outside the policy's coverage.”

Penn-Am. Ins. Co. v. Coffey, 368 F.3d 409, 413 (4th Cir. 2004).

In other words, if the court assumes all of the facts in a

complaint are true, and those facts fail to allege a duty to

defend, the court may also reach the conclusion that there is no

duty to indemnify as well, based upon those facts. But see

Westfield Ins. Co. v. Nautilus Ins. Co., 154 F. Supp. 3d 259,

271-72 (M.D.N.C. 2016) (“It is well established that the duty to

                             – 20 –
defend, though broader than the duty to indemnify, is a distinct

duty. While the reasons that may negate an insurer’s duty to

defend may also negate an insurer’s duty to indemnify, the duty

to defend does not subsume the duty to indemnify.” (internal

citations omitted)).

    Nonetheless, for the purposes of the instant motion, North

Carolina law dictates that an insurer’s duty to indemnify cannot

be determined until the conclusion of the case, if necessary

facts remain in dispute. Harleysville Mut. Ins. Co., 364 N.C. at

7, 692 S.E.2d at 611. The underlying tort case, in which

Defendant Wallace alleges PCA was negligent, is still pending.

(See Def.’s Reply (Doc. 18) at 8.) The court will dismiss Great

West’s duty-to-indemnify claim without prejudice; Great West may

file a new declaratory judgment action in the event the ultimate

factual findings in the underlying litigation suggest coverage

is appropriate. See Peerless Ins. Co. v. Innovative Textiles,

Inc., No. 1-19-CV-362, 2020 WL 137303, at *2–3 (M.D.N.C.

Jan. 13, 2020) (dismissing a duty to indemnify claim because the

case “could consume judicial resources to produce a decision

that may be merely advisory,” among other reasons); Fed. Ins.

Co. v. S. Lithoplate, Inc., 7 F. Supp. 3d 579, 589–90 (E.D.N.C.

2014) (“[R]ather than allowing this case to remain open pending

further factual development in the West Virginia state court

                             – 21 –
actions, the more efficient use of judicial resources is to

dismiss Southern Lithoplate's duty to indemnify claims as unripe

at the present time.”).

    Having determined that the duty-to-defend issue is ripe,

and the duty-to-indemnify issue requires resolution of disputed

facts before the matter is ripe, the court still must determine

whether Great West has standing to seek declaratory relief

regarding the Transportation Agreement.

         2.   Standing

    PCA argues that Great West lacks standing to seek

declaratory relief as to the application and enforceability of

the indemnification clause in the Transportation Agreement,

because it is neither a party to, nor an intended beneficiary

of, that agreement. (Def.’s Br. (Doc. 11) at 13-15.) In

response, Great West argues that “whether Great West owes PCA a

duty to defend and a duty to indemnify PCA under the Great West

Policy, requires interpretation of the Transportation

Agreement,” which gives Great West “a definite and substantial

interest in requesting the Court to interpret the Transportation

Agreement as part of its overall interpretation of coverage

here.” (Pl.’s Resp. (Doc. 16) at 12.) PCA’s argument as to Great

West’s standing is without merit.



                             – 22 –
    Federal district courts exercise limited jurisdiction.

Exxon Mobil Corp. v. Allapattah Servs., Inc., 545 U.S. 546, 552

(2005). For a case or controversy to be justiciable in federal

court, a plaintiff must allege “such a personal stake in the

outcome of the controversy as to warrant his invocation of

federal court jurisdiction and to justify exercise of the

court's remedial powers on his behalf.” White Tail Park, Inc. v.

Stroube, 413 F.3d 451, 458 (4th Cir. 2005) (quoting Planned

Parenthood of S.C. v. Rose, 361 F.3d 786, 789 (4th Cir. 2004)).

The judicial doctrine of standing is “an integral component of

the case or controversy requirement.” CGM, LLC, 664 F.3d at 52

(citation and internal quotation marks omitted). The party

seeking to invoke the federal courts' jurisdiction has the

burden of satisfying Article III's standing requirement. Miller

v. Brown, 462 F.3d 312, 316 (4th Cir. 2006). To meet that

burden, a plaintiff must demonstrate three elements: (1) that

she has suffered an injury in fact that is “concrete and

particularized” and “actual or imminent”; (2) that the injury is

fairly traceable to the challenged conduct; and (3) that a

favorable decision is likely to redress the injury. Lujan v.

Defenders of Wildlife, 504 U.S. 555, 560–61 (1992).

    Great West has standing to seek declaratory relief to

clarify its coverage obligations of PCA in the Underlying

                             – 23 –
Lawsuit. While Great West is not a party to the Transportation

Agreement, one (and possibly two) of its insured are, and Great

West’s financial interest in the Underlying Lawsuit is apparent

because of its potential duties to defend and/or indemnify.

These contested duties give rise to an “actual controversy.” See

Nautilus Ins. Co., 15 F.3d at 375 n.3 (“A dispute between a

liability insurer, its insured, and a third party with a tort

claim against the insured over the extent of the insurer's

responsibility for that claim is an ‘actual controversy’

. . . .”). Indeed, courts regularly adjudicate declaratory

judgment actions whereby an insurer seeks to clarify its

coverage obligations in a lawsuit to which it is not a party.

See, e.g., Montgomery Mut. Ins. Co., 2013 WL 6147778, at *1.

    The Southern District of West Virginia dealt with a similar

factual situation in Steadfast Insurance Co. v. Berkley National

Insurance Co., 217 F. Supp. 3d 904 (S.D.W. Va. 2016). That case

dealt with two companies, HG and Stric-Lan, which entered into a

service agreement. Id. at 908. That agreement required Stric-Lan

to name HG as an “additional insured” on its insurance. Id.

Stric-Lan obtained an insurance policy from Berkley, which

included HG as a “Blanket Additional Insured as Required by

Written Contract.” Id. at 908–09. One of Stric-Lan’s employees,

who was hired to work at an HG well site, was injured on the job

                             – 24 –
and sued both companies. Id. HG sought defense coverage from

Stric-Lan and Berkley. Id. Both entities refused to defend or

indemnify HG. Id. As a result, HG’s other insurers, Arch and

Steadfast, paid for HG’s defense and litigation settlement. Id.

Arch and Steadfast sued Berkley, seeking a declaratory judgment

regarding Berkley’s obligations under the Stric-Lan/Berkley

insurance policy to provide coverage to HG. Id. at 907–08. The

court found that “[a]lthough [the plaintiffs’] case focuses on

the interpretation of a contract to which they are not a party,

the interpretation of that contract is an essential part of

establishing the legal relationship between the plaintiffs and

defendants.” Id. at 911.

    The same is true here. Great West is not seeking to enforce

the Transportation Agreement; interpreting the Transportation

Agreement is instead “an essential part of establishing the

legal relationship between the plaintiff[] and defendants,” that

is, whether Great West is contractually obligated to defend and

indemnify PCA by virtue of insuring Salem Carriers, which is a

party to the Transportation Agreement and which agreed to

“indemnify, defend and hold harmless PCA under certain, limited

circumstances,” (Pl.’s Resp. (Doc. 16) at 12).

    PCA nevertheless maintains that Great West lacks standing

to seek declaratory relief regarding the Transportation

                             – 25 –
Agreement. (Def.’s Br. (Doc. 11) at 13–14.) PCA relies primarily

on two cases in support of its argument here: Mortgage Payment

Protection, Inc. v. Genworth Mortgage Insurance Corporation, No.

5:11-CV-00075-D, 2012 WL 569906 (E.D.N.C. Jan. 20, 2012), report

and recommendation adopted, No. 5:11-CV-75-D, 2012 WL 569895

(E.D.N.C. Feb. 22, 2012), and Burke v. City of Charleston, 139

F.3d 401 (4th Cir. 1998).

    In Mortgage Payment Protection, the court dismissed the

plaintiff’s breach of contract claim based on a contract to

which it was not a party. The plaintiff’s amended complaint in

that case, however, did not seek declaratory relief, but rather

alleged three contractual claims, which this court finds

significant. 2012 WL 569906, at *7. The plaintiff sought to

enforce a contract to which it was not a party; the plaintiff

was not seeking a court’s interpretation of an ancillary

contract that directly affects, and indeed is essential to the

determination of the plaintiff’s legal rights, as is the case

here. See also Steadfast Ins. Co., 217 F. Supp. 3d at 910–11

(finding standing for an insurance company who, although not a

party to the underlying contract, was “intimately intertwined

with the priority of all parties' coverage obligations”).

    In Burke, the Fourth Circuit dealt with an artist whose

mural on a building was ordered removed by the city’s board of

                             – 26 –
architectural review. 139 F.3d at 403–04. The building’s owner

filed an application with the board for a permit, which the

board denied. Id. at 403–04. The building’s owner did not bring

suit; instead the artist brought suit, alleging the denial of

the permit to the building owner violated the artist’s free

speech. Id. The court held that the plaintiff lacked standing

because it was the building owner’s right to display the work

that was at issue, not the plaintiff’s unrelated right to create

the work. Id. at 405–06. The court found that the rights of the

plaintiff and the rights of the building owner were completely

separate: “[the plaintiff] relinquished his First Amendment

rights embodied in the mural when he effectively sold it to [the

building owner].” Id. at 406. Thus, the plaintiff could not

assert a claim based on the unrelated interests of a third

party. Id. at 406.

    Critically, Great West is not bringing a contractual claim

nor is its claim for relief independent of Salem Carriers’

rights under the Transportation Agreement. Instead, as discussed

supra, Great West’s rights are dependent on an interpretation of

the Transportation Agreement. (Pl.’s Resp. (Doc. 16) at 12.)

Great West’s rights are therefore not separate from Salem

Carriers under the Transportation Agreement, and Great West is



                             – 27 –
not asserting a claim based on the “unrelated interests of a

third party.”

    In sum, on the ripeness and standing issues with respect to

the Insurance Policy and the Transportation Agreement, the

Fourth Circuit’s language in Nautilus Insurance Co. is

applicable and persuasive:

    A dispute between a liability insurer, its insured,
    and a third party with a tort claim against the
    insured over the extent of the insurer's
    responsibility for that claim is an “actual
    controversy” within the meaning of the federal
    Declaratory Judgment Act, even though the tort
    claimant has not yet reduced his claim against the
    insured to judgment.

15 F.3d at 375 n.3 (citing Md. Cas. Co. v. Pac. Coal & Oil Co.,

312 U.S. 270 (1941)); see also Penn Am. Ins. Co. v. Valade, 28

F. App’x 253, 257 (4th Cir. 2002) (“When an insurer initiates a

declaratory judgment action against both an injured third party

and its insured, the injured third party acquires standing —

independent of that of the insured — to defend itself in the

declaratory judgment proceeding.”). The absence of one of the

insureds in this dispute does not change the quoted analysis.

The court therefore finds that Great West has standing to bring

the present suit with regard to the Transportation Agreement.




                             – 28 –
    C.    The Underlying Lawsuit

    There is one more matter to address, which the parties have

not. PCA attached to its December 12, 2018 letter to Great West

a draft third-party complaint against Salem Carriers in the

Underlying Lawsuit. (See Ex. A to Marrinson Decl. (Doc. 12) at

11-17.) PCA’s draft third-party complaint sought the contractual

indemnity PCA claims it is owed by Salem Carriers in connection

with its defense of the Underlying Lawsuit, (id. at 14), and

which presumably could have obviated in part the need for Great

West’s action here. Nevertheless, it appears that PCA neither

filed that third-party complaint nor has it otherwise raised the

issue to the North Carolina Superior Court of Salem Carriers’

(and derivatively, Great West’s) defense and indemnity

obligations in the Underlying Lawsuit. The court could, in its

discretion, stay or dismiss this action because it seeks to

resolve issues that the state court could, and ultimately might,

decide.

    “To aid district courts in balancing the state and federal

interests when a parallel state action is pending,” the Fourth

Circuit has outlined four factors for district courts to

consider when determining whether to exercise jurisdiction:

    (1) whether the state has a strong interest in having
    the issues decided in its courts; (2) whether the
    state courts could resolve the issues more efficiently

                             – 29 –
     than the federal courts; (3) whether the presence of
     “overlapping issues of fact or law” might create
     unnecessary “entanglement” between the state and
     federal courts; and (4) whether the federal action is
     mere “procedural fencing,” in the sense that the
     action is merely the product of forum-shopping.
United Capitol Ins. Co. v. Kapiloff, 155 F.3d 488, 493–94 (4th

Cir. 1998) (citing Nautilus Ins. Co., 15 F.3d at 377). None of

these factors weigh in favor of staying or dismissing this

action in favor of the Underlying Lawsuit. Given that neither

Great West nor Salem Carriers appears to be a party to the

Underlying Lawsuit, see Quarles, 92 F.2d at 325, such a decision

by this court would be premature. Further, it is not clear to

this court that either Great West or Salem Carriers could

intervene in the Underlying Lawsuit. State Farm Fire & Cas. Co.

v. Garrity, 785 F.2d 1225, 1227 (4th Cir. 1986) (citing

Strickland v. Hughes, 273 N.C. 481, 489, 160 S.E.2d 313, 319

(1968)) (discussing an insurer’s inability to become a party to

a state action to assert an intentional injury argument). Great

West’s best opportunity to advance its coverage position

therefore lies here in this federal declaratory judgment action.

See Garrity, 785 F.2d at 1227.




                             – 30 –
IV.   CONCLUSION

      This court finds it an appropriate use of its discretion to

exercise jurisdiction over Great West’s declaratory judgment

action under 28 U.S.C. § 2201(a).

      IT IS THEREFORE ORDERED that Defendant PCA’s Motion to

Dismiss or Stay Plaintiff’s Declaratory Judgment Action, (Doc.

10), is GRANTED IN PART and DENIED IN PART. The motion is

GRANTED with respect to Plaintiff’s action for whether there is

a duty to indemnify under either the Insurance Policy and the

Transportation Agreement and DISMISSED WITHOUT PREJUDICE. The

motion is DENIED with respect to Plaintiff’s remaining claims.

Pursuant to Fed. R. Civ. P. 54(b), the court will reserve

entering a final judgment until all claims have been resolved.

      This the 13th day of March, 2020.




                              ___________________________________
                                  United States District Judge




                              – 31 –
